Exhibit 10.3

 

FIRST AMENDMENT TO THE

AMGEN SUPPLEMENTAL RETIREMENT PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005

 

Section 5.1 of the Amgen Supplemental Retirement Plan as Amended and Restated
Effective January 1, 2005 (the “Plan”) is hereby amended and restated, effective
as of January 1, 2005, as follows:

 

5.1 Distributions. Following the termination of your employment with the
Company, the Company will pay you the vested balance in your Account. The
payment will be made to you in a lump sum payment as soon as administratively
practicable after the first day of the Plan Year following the Plan Year in
which you terminated your employment (or such later date as may be required
under applicable law).

 

To record this First Amendment to the Plan as set forth herein, the Company has
caused its authorized officer to execute this document this 19th day of October
2005.

 

AMGEN INC.

By:  

/s/ Brian McNamee

Title:

 

Senior Vice President, Human Resources